Appeal by defendant from a judgment of the County Court, Nassau County, rendered February 19, 1965 on his plea of guilty, convicting him of attempted burglary in the third degree and imposing sentence upon him as a third felony offender. (This appeal attempts to bring up for review an oral decision which denied defendant’s motion to suppress a confession.) Action remitted to the trial court for further proceedings in accordance with this decision. In the interim, the appeal will be held in abeyance. A pretrial hearing was held on defendant’s motion to suppress his confession. Prior to the making of factual findings, or the entry of an order, the defendant changed his plea to guilty. Section 813-g of the Code of Criminal Procedure, effective July 16, 1965, provides that, if a motion to suppress a confession is denied, it may be reviewed on appeal notwithstanding the fact that such judgment is predicated upon a plea of guilty. Since this statutory provision is procedural and remedial, it will be applied to an appeal which was pending at the effective date of the statute (see People v. Sullivan, 18 A D 2d 1066). In the absence of a statement of the facts upon which the court relied in disposing of the motion, we cannot properly decide this appeal (see People v. Minnis, 23 A D 2d 797). Accordingly, on the court’s own moton this action is remitted to the trial court for the purpose of: (a) making a decision stating, either by findings or in an opinion, the facts upon which it relied in denying the motion; and (b) the entry of an appropriate order in conformity therewith. In the interim, the pending appeal will be held in abeyance. Beldock, P. J., Ughetta, Christ, Hill and Benjamin, JJ., concur.